Case 1:19-cv-06791-RPK-ST Document 52 Filed 03/17/21 Page 1 of 1 PageID #: 203

                                   CIVIL MINUTE ENTRY



    BEFORE:                Magistrate Judge Steven L. Tiscione

                          March 16, 2021
    DATE:

                          3:30 p.m.
    TIME:

    DOCKET                CV-19-6791 (RPK)
    NUMBER(S):
    NAME OF               Star Auto Sales of Queens LLC v. Iskander et al
    CASE(S):

    FOR                   Felsen, Koufakis
    PLAINTIFF(S):
    FOR                   Greben, Moriarty
    DEFENDANT(S):

    NEXT           See rulings below
    CONFERENCE(S):

    FTR/COURT     AT&T (3:30 - 3:45)
    REPORTER:
    RULINGS FROM Telephone Conference                     :
   Court held discussion regarding deposition of non-party witness Filardo. Non-party
   witness Filardo is to be advised that he may assert his Fifth Amendment privilege to avoid
   answering questions only for valid reasons and not as a substitute for other objections such
   as relevance. Deposition is limited to issues related to the claims asserted in this matter and
   should not be used to inquire into issues relately solely to matters in a related state court
   action.
